Title: To Thomas Jefferson from David Bailie Warden, 24 July 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir.
                     Paris, 24 July. 1808.
                  
                  I have the honor of informing you that I lately transmitted for you, by mr. Barney of Baltimore, certain parts of Mr. Humbolts’ work, accompanied with a letter from him on this subject. The other day he expressed to me a strong desire to know from you whether he has committed an error in supposing that the importation of slaves into the united states is not totally interdicted, and also whether there be any facts or observations, concerning the united states, in the Statistical part of his work, which ought to be corrected in a second edition. The Baron, and many of the learned men of Paris are extremely anxious for the appearance of the work of Captains’ Clarke & Lewis. I take the liberty of sending you two Brochures which may be acceptable. The inclosed is a duplicate of a letter written by the advice of General Armstrong and transmitted by him to you. If Sir, you can favor my request, I shall retain a deep sense of gratitude as long as I exist; and I flatter myself that my political principles and conduct will always meet your approbation. I am, Sir, with great respect, Your most obedt and very humble srt
                  
                     D. B. Warden.
                  
               